Citation Nr: 1507143	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  07-31 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for weight gain, diabetes mellitus, and vision problems, due to medication prescribed by VA.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for myalgia of the chest.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for angle recession glaucoma.



REPRESENTATION

Veteran represented by:	Gentry C. M. Hogan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012 the Board remanded the first three issues listed on the first page of this document for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran provided testimony on the first three issues listed on the first page of this document before a Veterans Law Judge in September 2010.  Subsequently, the Veteran requested another hearing.  In February 2012 the Board remanded those three issues for additional development, to include scheduling the Veteran for another hearing once further evidentiary development had been undertaken as directed in the remand.

Subsequently, the Veteran perfected his appeal as to the other issues listed on the first page of this document, and he again requested a hearing before the Board.  A videoconference hearing was scheduled in January 2015; the Veteran by written statement received in December 2014 declined that hearing and instead requested a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a hearing before a Veterans Law Judge at the Regional Office.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




